Citation Nr: 0218705	
Decision Date: 12/24/02    Archive Date: 01/07/03

DOCKET NO.  99-00 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to an initial compensable evaluation for 
malignant lymphocytic lymphoma, nodular.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from May 1961 to May 
1964 and from August 1964 to August 1967.  

The current appeal arose from a September 1995 rating 
decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  

The RO granted entitlement to service connection for 
malignant lymphocytic lymphoma, nodular, with assignment 
of a noncompensable evaluation effective March 22, 1995.  

The veteran provided oral testimony before a hearing 
officer at the RO in May 1996, and before the undersigned 
Member of the Board of Veterans' Appeals (Board) via a 
video conference hearing at the RO in September 1999.  
Transcripts of his testimony have been associated with the 
claims file.

The Board remanded this case to the RO for further 
development and adjudicative action in April 2000.

In September 2002 the RO most recently affirmed the 
determination previously entered.

The case has been returned to the Board for further 
appellate review.


FINDING OF FACT

The veteran's nodular lymphocytic lymphoma is in complete 
remission.  




CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
malignant lymphocytic lymphoma, nodular, have not been 
met.   38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.117, 4.124a, Diagnostic Codes (DCs) 7709, 
7715 (1995); 38 C.F.R. §§ 4.117, 4.124a, DCs 7709, 7715 
(2002) 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the record reveals that service connection for 
malignant lymphocytic lymphoma was established upon rating 
decision in September 1995.  This grant was based on the 
fact that the veteran was found to have this disorder in 
1992 and because this is a non-Hodgkin's lymphoma which is 
a presumptive condition considered to be due to Agent 
Orange exposure.  38 C.F.R. § 3.307 (2002).  

The veteran was examined by VA in 1995.  Laboratory tests 
were normal.  He worked full time.  There were no symptoms 
described as a result of the lymphoma condition, and it 
was reported to be in remission.  He was not taking any 
medications.  

A noncompensable rating was assigned by the RO and this 
appeal ensued.  

Subsequently added to the record were private records 
dated in 1996 which show that the veteran was seen for 
complaints of headaches and bloating.  Gastroesophageal 
reflux disorder was diagnosed.  It was noted that the 
veteran was status post abdominal lymphoma with evidence 
of residual disease.  

At a personal hearing at the RO in May 1996, the veteran 
stated that ever since he under chemotherapy, he had had 
problems sleeping.  He experienced constant bloating and 
could not digest his food properly.  Hearing [Hrg.] 
Transcript [Tr.] at 1.  He did not indicate that his 
lymphoma was in remission.  He also reported that he was 
suffering from headaches.  Tr. at 3-4.  

Additional VA examination was conducted in December 1998.  
It was noted that following six months of chemotherapy all 
of the lymph nodes had disappeared, and that there had 
been no recurrence of the lymphoma.  The veteran 
indicated, however, that he continued to experience 
lasting infections, a sore throat, loss of strength, 
headaches, and acid reflux.  The examination resulted in 
findings that lymphoma was in remission.  A hiatal hernia 
was noted with reflux esophagitis and tension type 
headaches.  

At a video-conference hearing before the undersigned 
Member of the Board in September 1999, the veteran 
provided additional testimony in support of his claim.  He 
indicated that he worked full time.  Tr. at 3.  His 
lymphoma continued to remain in remission.  Tr. at 4.  

In April 2000, the Board remanded the case for 
consideration of the veteran's claim pursuant to the 
applicable criteria, to include those in effect both 
before and after revision.  

Private and VA treatment records were subsequently added 
to the record, but they reflect treatment for another 
disability.  


Criteria

Disability evaluations are based upon the average 
impairment of earning capacity as determined by a schedule 
for rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2002).  Separate rating codes identify 
the various disabilities.  38 C.F.R. Part 4.  

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2002).  An evaluation of the level 
of disability present also includes consideration of the 
functional impairment of the veteran's ability to engage 
in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2002); DeLuca v. 
Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of 
record and the application of all pertinent regulations.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once 
the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence 
is against the claim.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal 
balance, the claim is allowed.  Id.  Where there is a 
question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).  

The United States Court of Appeals for Veterans Claims 
(CAVC) has held that, following an initial award of 
service connection for a disability, separate ratings can 
be assigned for separate periods of time, a practice known 
as "staged ratings".  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).

During the pendency of the veteran's appeal, the criteria 
for rating hemic-lymphatic disabilities were revised, 
effective October 23, 1995.

Prior to October 23, 1995, non-Hodgkin's lymphoma was 
rated as for lymphogranulomatosis (Hodgkin's disease).  38 
C.F.R. § 4.117, DC 7715 (1995).  A 30 percent evaluation 
was warranted for Hodgkin's disease, with occasional low 
grade fever, mild anemia, fatigability or pruritus. 

A 60 percent evaluation required general muscular weakness 
with loss of weight and chronic anemia, or secondary 
pressure symptoms such as marked dyspnea, edema with 
pains, and weakness of an extremity or other evidence of 
severe impairment of general health. A 100 percent 
evaluation required acute (malignant) types, or chronic 
types with frequent episodes of high and progressive 
fever, or febrile episodes with only short remissions, 
generalized edema, ascites, pleural effusion or severe 
anemia, with marked general weakness.  The 100 percent 
rating was to be continued for one year following the 
cessation of surgical, X-ray, antineoplastic chemotherapy, 
or other therapeutic procedure. At that point, if there 
had been no local recurrences or invasion of other organs, 
the rating was to be made on the basis of residuals. 38 
C.F.R. 4.118, DC 7709 (1995).

Effective October 23, 1995, a 100 percent evaluation is 
provided for non-Hodgkin's lymphoma with active disease or 
during a treatment process.  The 100 percent rating shall 
continue beyond the cessation of any surgical, radiation, 
antineoplastic chemotherapy or other therapeutic 
procedures.  Six months after discontinuance of such 
treatment, the appropriate disability rating shall be 
determined by mandatory VA examination.  If there has been 
no local recurrence or metastasis, non-Hodgkin's lymphoma 
is rated on residuals.  38 C.F.R. § 4.117 DC 7715 (2002).

In every instance where the schedule does not provide a 
zero evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 
(2002).  

When the law or regulations applicable to a claim change 
during the pendency of an appeal, the version more 
favorable to the veteran shall be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-3 (1991).  

In this case, the Board finds that the neither the former 
criteria nor the revised criteria for rating malignant 
lymphocytic lymphoma, nodular, are more favorable to the 
veteran and so the disability will be rated under both.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the 
additional proviso that the Secretary shall from time to 
time readjust this schedule of ratings in accordance with 
experience.  To accord justice, therefore, to the 
exceptional case where the schedular evaluations are found 
to be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis 
of the criteria set forth in this paragraph an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm 
in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence 
is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of 
positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2002).


Analysis

Duty to Assist

The Board initially notes that there has been a 
significant change in the law during the pendency of this 
appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  Among other things, this law eliminates the 
concept of a well-grounded claim and supersedes the 
decision of the CAVC in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which held that VA 
cannot assist in the development of a claim that is not 
well grounded.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 
2099-2100 (2000).  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions); see generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion 
of these regulations pertaining to the duty to notify and 
the duty to assist are also effective as of the date of 
the enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45, 620, 45, 630-45, 632 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

Where the law and regulations change while a case is 
pending, the version more favorable to the appellant 
applies, absent congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  The 
Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing 
specific and expanded provisions pertaining to the duty to 
notify), and is therefore more favorable to the veteran.  
Therefore, the amended duty to assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty 
to notify and the duty to assist have been met under the 
new law.

The duty to notify has been satisfied as the veteran has 
been provided with notice of what is required to 
substantiate his claim.  The RO, through its issuance of 
its rating decisions, statements of the case, and 
associated correspondence, and more recently the September 
2002 statement of the case after the Board's April 2000 
remand of the case, has given the veteran notice of the 
information and evidence necessary to substantiate his 
claim.  That is, he was provided with notice of the 
regulations pertaining to service connection for the 
disability at issue, a rationale of the denial, and he was 
notified of his appellate rights.  

In the September 2002 statement of the case, the 
provisions and requirements of the VCAA of 2000 were 
discussed.  38 U.S.C.A. § 5103 (West Supp. 2002); 
38 C.F.R. § 3.159.  In other words, the RO considered the 
veteran's claim under the new law, and provided him the 
provisions.

In this case, a preliminary review of the record shows 
that VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
notes that a variety of extensive records have been 
associated with the claims folder including SMRs, 
postservice private and VA treatment records, as well as 
multiple VA examination reports.  

The evidence of record provides a complete basis for 
addressing the merits of the veteran's claim as cited 
above at this time.  Therefore, the duty to assist has 
been satisfied in this case.  38 U.S.C.A. § 5103A (West 
Supp. 2002); see also 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.159).

In its many correspondences with the veteran the RO has 
informed him of the evidence he should obtain and which 
evidence it would retrieve as specified.  The RO has in 
fact augmented the evidentiary record in accordance with 
the veteran's directives as well as those of the Board in 
its 2000 remand.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

As noted above, the RO has considered the veteran's claim 
under the new law.  In light of the foregoing, the Board 
is satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the appellant in developing the facts pertinent to his 
claim is required to comply with the duty to assist him as 
mandated by 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  

Having determined that the duty to assist has been 
satisfied, the Board turns to an evaluation of the 
veteran's claim on the merits.


Initial Compensable Evaluation

The Board finds that the evidence of record clearly shows 
that the veteran's malignant lymphocytic lymphoma, 
nodular, has been in remission since the cessation of 
chemotherapy in 1992, and so, under both the former 
criteria and the revised criteria, the disability is to be 
rated on residuals.  

While the veteran has described manifestations that are, 
in his opinion, the result of his previous chemotherapy, 
such as headaches and bloating, there is no medical 
evidence of record indicating that these complaints are 
actually related to his past lymphoma or to his treatment 
which was, at this point, 10 years prior.  In the absence 
of medical evidence showing residual disability, the 
noncompensable disability evaluation is continued.  

The Board has considered the assertions that the veteran 
has a disability of service origin.  While he is competent 
to report manifestations of a disorder perceptible to a 
lay party, such as pain, he is not competent to link those 
manifestations to service on medical causation or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 494 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a lay person is generally not capable of opining 
on maters requiring medical knowledge"), aff'd sub nom.  
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).  

The Board concludes by noting that, in evaluating the 
veteran's disability at issue herein, the Board has 
considered all the evidence of record, to include the SMRs 
and the records of post-service medical treatment and 
evaluations to date, without predominant focus on the 
recent evidence of record.  Such review is consistent with 
the CAVC's decision in Fenderson, supra.  The Board has 
accordingly considered whether the veteran is entitled to 
a "staged" rating for his service-connected right knee 
disability, as the CAVC indicated can be done in this type 
of case.  Based upon the record, the Board finds that at 
no time since the effective date of the grant of service 
connection has the disability on appeal been more 
disabling than as currently rated under the present 
decision of the Board.

Although the veteran is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the 
claim for an initial evaluation for malignant lymphocytic 
lymphoma, nodular.  Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).


Extraschedular Consideration

The CAVC has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that 
a claim does not meet the criteria for submission pursuant 
to 38 C.F.R. § 3.321(b)(1), or from reaching such 
conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided and discussed the criteria for assignment of 
extraschedular evaluations for the disability at issue for 
which an initial compensable evaluation is sought on 
appeal.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary 
for Benefits of the Director of the VA Compensation and 
Pension Service might consider unusual or exceptional.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that the veteran's disability 
picture has been rendered unusual or exceptional in nature 
as to warrant referral of his case to the Director or 
Under Secretary for review for consideration of 
extraschedular evaluation.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of 
the disability at issue.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for 
further action on this question.


ORDER

Entitlement to an initial compensable rating for malignant 
lymphocytic lymphoma, nodular, is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

